Exhibit 10.9
AMENDMENT TO
KEY EMPLOYEE AGREEMENT
          This Amendment, effective as of December ___, 2008 (“Effective Date”),
is entered into by and between Watson Pharmaceuticals, Inc., a corporation
organized under the laws of the State of Nevada (the “Company”), and
[                    ] (the “Executive”). This Amendment amends that certain Key
Employee Agreement entered into by and between the Company and Executive dated
effective as of [                    ] (the “Agreement”). This Amendment to the
Agreement, together with the Agreement, constitutes the entire Agreement as
amended through the Effective Date.
          1. Definition of Good Reason. Effective as of Effective Date,
Section 6.5(a) of the Agreement is hereby amended in its entirety to read as
follows:
          (a) Definition of “Good Reason.” For purposes of this Agreement, “Good
Reason” shall mean any one of the following events which occurs on or after the
Effective Date: (i) any material reduction of the Executive’s then existing
annual base salary, except to the extent the annual base salary of all other
executive officers of the Company is similarly reduced (provided such reduction
does not exceed fifteen percent (15%) of Executive’s then existing annual base
salary); (ii) any material reduction in the package of benefits and incentives,
taken as a whole, provided to the Executive (except that employee contributions
may be raised to the extent of any cost increases imposed by third parties) or
any action by the Company which would materially and adversely affect the
Executive’s participation or reduce the Executive’s benefits under any such
plans, except to the extent that such benefits and incentives of all other
executive officers of the Company are similarly reduced; (iii) any material
diminution of the Executive’s duties, responsibilities, authority, reporting
structure, excluding for this purpose an isolated, insubstantial or inadvertent
action not taken in bad faith which is remedied by the Company immediately after
notice thereof is given by the Executive; (iv) request that the Executive
materially relocate to a work site that would increase the Executive’s one-way
commute distance by more than thirty-five (35) miles from his then principal
residence, unless the Executive accepts such relocation opportunity; (v) any
material breach by the Company of its obligations under this Agreement; or
(vi) any failure by the Company to obtain the assumption of this Agreement by
any successor or assign of the Company; provided, however, that the Executive
may not resign his employment for Good Reason unless: (A) the Executive has
provided the Company with at least 30 days prior written notice of the
Executive’s intent to resign for Good Reason (which notice must be provided
within 60 days following the occurrence of the event(s) purported to constitute
Good Reason); and (B) the Company has not remedied the alleged violation(s)
within 30-days following its receipt of the written notice of intent to resign
for Good Reason.
          2. Release. Effective as of Effective Date, Section 9 of the Agreement
is hereby amended in its entirety to read as follows:
     9. Release. In exchange for the severance compensation and benefits
provided under this Agreement to which Executive would not otherwise be
entitled, Executive shall enter into and execute a release substantially in the
form attached hereto as Exhibit B (the “Release”). Unless the Release is
executed by Executive following termination of employment, delivered to

 



--------------------------------------------------------------------------------



 



the Company within fifty (50) days following the Executive’s termination of
employment, and not subsequently revoked, the Company shall not be required to
provide any severance benefits pursuant to this Agreement, and acceleration, if
any, of Executive’s Options as provided in this Agreement shall not apply and
Executive’s Options in such event may be exercised following the date of
Executive’s termination only to the extent provided under their original terms
in accordance with the applicable stock option plan and option agreements.
          3. Section 409A. Effective as of Effective Date, Effective as of
Effective Date, the Agreement is hereby amended to incorporate a new Section
therein to read in its entirety as follows:
Notwithstanding anything contained in this Agreement to the contrary, to the
maximum extent permitted by applicable law, severance amounts payable pursuant
to this Agreement shall be made in reliance upon Treas. Reg.
Section 1.409A-1(b)(9) (Separation Pay Plans) or Treas. Reg. Section
1.409A-1(b)(4) (Short-Term Deferrals). For this purpose each installment payment
to which you are entitled under the severance pay provisions of this Agreement
shall be considered a separate and distinct payment. In addition, (i) Subject to
Section 9 of this Agreement, all severance payments payable pursuant this
Agreement shall commence within sixty (60) days after the Executive’s Separation
from Service, (ii) no amount deemed deferred compensation subject to
Section 409A shall be payable pursuant to the severance pay provisions of this
Agreement unless your termination of employment constitutes a Separation from
Service, and (iii) if you are deemed at the time of your separation from service
to be a “specified employee” for purposes of Section 409A(a)(2)(B)(i) of the
Code, then to the extent delayed commencement of any portion of the termination
benefits to which you are entitled under this Agreement is required in order to
avoid a prohibited distribution under Section 409A(a)(2)(B)(i) of the Code, such
portion of your termination benefits shall not be provided to you prior to the
earlier of (A) the expiration of the six-month period measured from the date of
your Separation from Service with the Company or (B) the date of your death.
Upon the earlier of such dates, all payments deferred pursuant to this paragraph
shall be paid in a lump sum to you, and any remaining payments due under this
Agreement shall be paid as otherwise provided herein. For purposes of this
Agreement, Separation from Service shall mean a “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h). The determination of
whether you are a “specified employee” for purposes of Section 409A(a)(2)(B)(i)
of the Code as of the time of your separation from service shall be made by the
Company in accordance with the terms of Section 409A of the Code and applicable
guidance thereunder (including without limitation Treas. Reg.
Section 1.409A-1(i) and any successor provision thereto). The payment of any
reimbursement of any expense under this Agreement (including without limitation,
any Gross-Up Payments pursuant to Section 7.3 of this Agreement) shall be made
no later than December 31 of the year following the year in which the expense
was incurred. The amount of expenses reimbursed in one year shall not affect the
amount eligible for reimbursement in any subsequent year. The payment of any
bonus earned pursuant to this Agreement shall be made no later than two and
one-half months following the end of the fiscal year in which such bonus was
earned.
          4. No Other Changes. Except as provided in this Amendment, the
Agreement shall remain in full force and effect.

 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Company has caused this Amendment to be executed by
its duly authorized officer and the Executive has executed this Amendment as of
the Effective Date.

                      WATSON PHARMACEUTICALS, INC.       EXECUTIVE    
 
                   
By:
                                     
 
                   
Its:
                   
 
 
 
               
 
                   
Date:
          Date:        
 
 
 
         
 
   

 